Citation Nr: 1413319	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-20 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael Miskoweic, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.  The matter has otherwise been adjudicated by the RO in Huntington, West Virginia.

Although the Veteran has claimed entitlement to service connection for PTSD specifically, the Board has recharacterized his claim in light of diagnoses of additional psychiatric disorders contained in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran had a videoconference hearing with the undersigned Veterans Law Judge in January 2013.  A copy of the hearing transcript is of record.

The issues of entitlement to service connection for a left toe disability and headaches have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The competent and credible evidence of record is in equipoise as to whether the Veteran has PTSD with depression etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor PTSD with depression was incurred inservice.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§  3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefit sought on appeal.  Assuming that an error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.



II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

The regulations governing PTSD were amended, effective July 13, 2010.  75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  38 C.F.R. §§ 3.304(f)(3).

With respect to a current diagnosis, the evidence is mixed.  A January 2014 private treatment report reflects an Axis I diagnosis of chronic PTSD.  This is corroborated by VA treatment records dated April 2007 and October 2005, which reflect PTSD and "rule out" PTSD diagnoses, respectively.  

In contrast, an April 2012 VA examination and a November 2012 private examination both found that the Veteran did not meet the criteria for PTSD.  Notably, objective testing from October 2005 was also mixed.  The Veteran scored 23/48 on the Keane Scale, indicating he did not fully meet the criteria for a PTSD diagnosis.  However, his PTSD Checklist-Military score was 50, which corresponded to a 90 percent prediction rate for PTSD.  The November 2012 private record reflects that the Veteran's score on the PTSD diagnostic scale indicated a diagnosis of PTSD, though the examiner also noted that the Veteran did not otherwise meet one of the six required diagnostic criteria.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the evidence is approximately equal as to whether the Veteran has a valid PTSD diagnosis.  Therefore, resolving any doubt in his favor, the Board finds that element (1) for service connection for PTSD, a current diagnosis, has been satisfied.

With respect to element (2), credible evidence of an in-service stressor, the Veteran testified during his Board hearing that his duties as a military policeman included escorting convoys and serving as part of a reactionary force.  See January 2013 Hearing Transcript, pgs. 5-10.  He described situations involving combat situations with enemy forces, as well as other incidents occurring during convoy duty.  Like the RO did in the September 2011 rating decision on appeal, the undersigned acknowledged on the record that the Veteran's statements were consistent with the places, types, and circumstances of his service, and sufficiently established the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

With respect to element (3), a link between the current disorder and the in-service stressor, the October 2005 VA records which reflect a diagnosis of "rule out" PTSD stated that the Veteran was a poor historian, and the diagnosis was subject to confirmation with corroborating military records.  However, as noted above, the Veteran's claimed in-service stressor has been conceded.  Moreover, this stressor was acknowledged in the October 2005 records.  Therefore, PTSD has been attributed to a verified stressor in service.

The Board notes that the October 2005 treatment note comes from a social worker, and not a psychiatrist or psychologist as required under 38 C.F.R. § 3.304(f)(3).  However, as the diagnosis is based on a history provided by the Veteran and is supported by some objective testing, it is still evidence supporting the Veteran's claim.  Resolving reasonable doubt in the Veteran's favor, the Board finds that element (3) has been satisfied, and service connection for PTSD is warranted.

Finally, in addition to PTSD, the Veteran has also been diagnosed with depression, and the November 2012 private physician specifically attributed that depression to service.  Therefore, a grant of service connection for PTSD with depression is appropriate.


ORDER

Entitlement to service connection for PTSD with depression is granted.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a skin disorder, additional development is warranted.  Service treatment records reflect no diagnosed skin conditions in service.  However, during his June 1969 separation examination, the Veteran reported a positive history of tumors, growths, cysts, or cancer.  Postservice records show a long history of complaints and treatment associated with a sebaceous cyst in the back, including excision of a benign nevus in the back in July 2010.  In light of the Veteran's current skin condition and indication of skin problems in service, he should be afforded a VA examination to assess the etiology of his current disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatology examination.  The examining dermatologist must review the claims file, any Virtual VA file, any VMBS file, this remand, and all other relevant records.  The ensuing report must indicate that such a review occurred.

The dermatologist must take a complete history of the Veteran's skin symptomatology.  Following a physical examination, the dermatologist should provide current diagnoses of any skin conditions.  Thereafter, the dermatologist must opine whether it is at least as likely as not (a 50 percent probability or greater) that any current skin disorder began during service, is due to an event, injury, or disease incurred during service, or is otherwise etiologically related to active duty service.

In providing the requested opinions, the dermatologist is advised that the Veteran is competent to report the onset and continuity of his symptomatology.

The dermatologist must provide a complete rationale for all opinions expressed.  If the dermatologist is unable to provide any requested opinion without resorting to speculation, he or she must indicate why such an opinion would be speculative.

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the dermatologist documented consideration of records stored on Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


